--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.39
 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS AND
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER ANY APPLICABLE STATE SECURI­TIES LAWS, OR
AN OPINION OF COUNSEL SATISFACTORY TO COUNSEL TO THE MAKER THAT AN EXEMPTION
FROM REGISTRATION UNDER ANY APPLICABLE STATE SECURITIES LAWS IS AVAILABLE.


THIS NOTE IS ONE OF A SERIES OF CONVERTIBLE NOTES OF THE SAME TERMS AND TENOR
THAT MAY BE ISSUED BY MAKER UP TO AN AGGREGATE OF $1,000,000.


U-VEND, INC.


CONVERTIBLE PROMISSORY NOTE (the “Note”)


$ _____________ _________, 2015


FOR VALUE RECEIVED, the undersigned Maker, U-Vend, Inc., a Delaware corporation
(the “Maker” or the “Company”), promises to pay to the order of _____________,
(the “Holder”), the principal sum of __________________________($__,000.00) (the
“Principal Amount”).  Interest on the Note will accrue at nine and a half (9.5%)
percent per annum, compounding annually and computed on the basis of a 365 day
year, on any outstanding balance on the Note. If the Company elects to pay
Interest in the form restricted common shares of the Company, the applicable
Interest rate shall be Fifteen (15%) per annum.


On the Maturity Date (defined as 365 days from the date of the Note) the
Principal Amount plus accrued interest shall be payable. On the Maturity Date,
the Holder shall have the option of receiving the Principal Amount plus accrued
interest (or any portion not previously converted) in cash or common stock of
the Maker at a conversion price of $0.30 per share (the “Conversion Price”). In
addition, upon the date which shall be commence within ten (10) days after
satisfaction of a Rule 144 Holding Period (the “144 Date”), if the Maker’s
common stock trades a dollar volume equal to $25,000 per day and the share price
is greater than or equal to 150% of the Conversion Price for twenty (20)
consecutive trading days, the Maker shall have the right to mandatorily convert
the Note into shares of common stock (the “Automatic Conversion”).


 If and whenever on or after the date of the Convertible Promissory Note, the
Company issues or sells, or is deemed to have issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company, but excluding shares of Common Stock
deemed to have been issued by the Company in connection with any Excluded
Securities (as defined in the Warrant) (the “Additional Shares”) for a
consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Exercise Price in effect immediately prior to
such issue or sale or deemed issuance or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to the New Issuance Price.


 
 

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary contained in this Note, this Note shall
not be convertible by the Holder hereof, and the Company shall not effect any
conversion of this Note or otherwise issue any shares of Common Stock pursuant
hereto, to the extent (but only to the extent) that after giving effect to such
conversion or other share issuance hereunder the Holder or any of its affiliates
would beneficially own in excess of 9.99% (the “Maximum Percentage”) of the
Common Stock. To the extent the above limitation applies, the determination of
whether this Note shall be convertible (vis-à-vis other convertible, exercisable
or exchangeable securities owned by the Holder or any of its affiliates) and of
which such securities shall be convertible, exercisable or exchangeable (as
among all such securities owned by the Holder and its affiliates) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to convert this Note, or to issue shares of Common
Stock, pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
convertibility. For purposes of this paragraph, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the 1934 Act (as defined in the Securities Purchase Agreement)
and the rules and regulations promulgated thereunder. The provisions of this
paragraph shall be implemented in a manner otherwise than in strict conformity
with the terms of this paragraph to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this paragraph shall apply
to a successor Holder of this Note. For any reason at any time, upon the written
or oral request of the Holder, the Company shall within one (1) Business Day
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding, including by virtue of any prior conversion or exercise of
convertible or exercisable securities into Common Stock, including, without
limitation, pursuant to this Note or securities issued pursuant to the
Securities Purchase Agreement.  By written notice from the Company, the Holder
may increase the Maximum Percentage to any other percentage in excess of 9.99%
specified in such notice; provided that (i) any such increase will not be
effective until the 61st day after such notice is delivered from the Company,
and (ii) any such increase will apply only to the Holder receiving such notice
and not to any other holder of Notes.


Other than the foregoing, the Maker may not prepay this Note in whole or in part
without the Holder’s consent in writing to such prepayment. Unless the equity
securities upon conversion are covered by an effective registration statement,
such equity securities shall be “restricted securities” as that term is defined
in the Securities Act of 1933, as amended.  The certificate representing such
equity securities shall bear the following or a similar legend:


“These securities have not been registered under the Securities Act of 1933, as
amended, or any state securities laws and may not be sold or otherwise
transferred­ or disposed of except pursuant to an effective registration
statement under any applicable federal and state securi­ties laws, or an opinion
of counsel satisfac­tory to counsel to the corporation that an exemption from
registration is available.”


 
2

--------------------------------------------------------------------------------

 
Maker will be in default if any of the following happens:  (a) Maker fails to
make any payment within ten (10) days of when due or (b) Maker fails to perform
at the time and in the manner provided in this Note or any agreement related to
this Note.


Upon default, Holder may declare the entire unpaid principal balance on this
Note and all accrued unpaid interest immediately due, without notice, and then
Maker will pay that amount.  Upon default, including failure to pay any payment
within ten (10) days of when due or upon the final maturity, whichever occurs
first, Holder, at its option, may also if permitted under applicable law, do one
or both of the following: (a) increase the interest rate on this Note to 18%,
and (b) add any unpaid accrued interest to principal and such sum will bear
interest therefrom until paid at the rate provided in this Note (including any
increased rate). If Maker is in default, Maker also will pay reasonable costs
and expenses of collection including, subject to any limits under applicable
law, Holder’s reasonable attorney's fees and legal expenses whether or not there
is a lawsuit.  If not prohibited by applicable law, Maker also will pay any
court costs, in addition to all other sums provided by law.


This Note  is secured by a priority lien on all assets of the Maker; provided
that the Note will be subordinate to any indebtedness the Maker incurs to banks,
financial institutions, and/or institutions or non-commercial lenders; and
further provided that, upon conversion of this Note into common stock of the
Maker, the Conversion Shares held by Investors will bear no interest, will be
unsecured, and will be subordinate in liquidation preference to: (i) any
indebtedness the Maker incurs to banks, financial institutions and/or commercial
or non-commercial lenders; and (ii) any preferred class(es)/series of securities
authorized and issued by the Maker subsequent to the date of this Offering.  As
of the date of this Offering, the Maker has not authorized or issued any
preferred class(es)/series of securities.
 
No delay or omission on the part of Holder in the exercise of any right
hereunder shall operate as a waiver of such right or of any other right under
this Note.  A waiver by Holder of any right or remedy conferred to it hereunder
on any one occasion shall not be construed as a bar to, or waiver of, any such
right and/or remedy as to any future occasion.  Maker and all persons now or
hereafter becoming obligated or liable for the payment hereof do jointly and
severally waive demand, notice of non-payment, protest, notice of dishonor and
presentment.  No failure to accelerate the indebtedness evidenced hereby by
reason of default hereunder, acceptance of a past-due installment or other
indulgences granted from time to time, shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable law.
 
No Maker intends or expects to pay, nor does Holder intend or expect to charge,
collect or accept, any interest greater than the highest legal rate of interest
which may be charged under any applicable law.  Should the acceleration hereof
or any charges made hereunder result in the computation or earning of interest
in excess of such legal rate, any and all such excess shall be and the same is
hereby waived by Holder, and any such excess shall be credited by Holder to the
principal balance hereof.
 
 
3

--------------------------------------------------------------------------------

 
This Note shall be construed and enforced according to the laws of the State of
Delaware excluding all principles of choice of laws, conflict of laws or
comity.  Each person now or hereafter becoming obligated for the payment of the
indebtedness evidenced hereby consents to personal jurisdiction and venue in Los
Angeles County, California, in the event of any litigation in any way arising
out of this Note, or any property given as security for the amounts evidenced by
this Note.
 
This Note shall be binding on the successors and assigns of Maker.  Maker may
not assign this Note without the written consent of Holder.  This Note shall
inure to the benefit of the Holder’s successors, assigns, heirs or personal
representatives.  The term “Holder” used herein shall include any future holder
of this Note.  The terms of this Note may not be changed orally.
 


 
Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.
 
 

   
MAKER:


U-VEND, INC.,
a Delaware corporation




By:
_____________________________________                                                                           
        Raymond Meyers, Chief Executive Officer
               

 
 
 
4

--------------------------------------------------------------------------------

 
 